— Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 6, 1991, convicting him of criminal trespass in the second degree, assault in the third degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that his guilt was not established beyond a reasonable doubt. The People’s witnesses testified that the defendant twice forced his way into the complainant’s apartment, threatened to shoot the complainant if the complainant did not give him money, and beat the complainant severely with a gun and with his fists. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the convictions. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the verdict was not against the weight of the evidence.
The defendant’s further contention that it was impermissibly prejudicial for the prosecutor to ask, during cross-examina*817tion, whether the defendant had heard the testimony of the People’s witnesses, is unpreserved for appellate review (see, People v Medina, 53 NY2d 951) and, in any event, is without merit. Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.